 212DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining or other mutual aid or protection, or to refrain from any or all of'such activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.WE WILL offer Henry A. Dressler immediate and full reinstatement to hisformer or substantially similar position without prejudice to his seniorityand other rights and privileges, and make Henry A. Dressler and Michael E.LeForestier whole for any loss of pay suffered as a result of the discrimina-tion against them.All our employees are free to become, remain,or refrain from becoming or re-maining members,of the above-named union or any other labor organizationexcept as that right may be affected by an agreement requiring membership ina labor organization as a condition of employment,as authorized in Section 8 (a)(3) of the Act. , We will not discriminate in regard to the hire or tenure ofemployment or any term or condition of employment against any employeebecause of memborship in or activity on behalf of-any such labor organizat4onr,ROBINSON AVIATION, INC.,Employer.Dated --------------------By -------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.HAWTHORNE-MELLODY FARMS DAIRY OF WISCONSIN, INC.,andCHAUF-FEURS & TEAMSTERS LOCAL NO. 579, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, PETITIONER.Case No. 13-RC-2396.May 20,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John P. von Rohr,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner requests that the Board find appropriatea unit ofall production and maintenance employees at the Employer's White-i LocalIndustrialUnion No. 1705,CIO, was granted intervention at the hearing by thehearing officer upon the showing of a contractualinterestin the representation of theseemployees.99 NLRB No. 30. IIAWTHORNE-MELLODY FARMS DAIRY OF WISCONSIN, INC. 213water,Wisconsin, fluid milk department.The Employer and theIntervenor contend that the only appropriate unit is one encompassingall three departments of the Employer at that location.The Employer is engaged in the production of dairy products andoperates three adjacent departments at Whitewater, Wisconsin, knownrespectively, as department A, department B, and the fluid depart-ment?Department A receives inspected milk and processes it intosweet cream, concentrated milk, and half and half, and ships out fluidmilk and fluid skim milk. Department B, which,is located adjacentto A, receives grade B or condensery milk and processes it into driedmilk, condensed milk, sweet and sour cream, cottage cheese, and con-centrated milk, and also ships fluid milk. The fluid department, whichis located approximately 2 blocks from the other departments, re-ceives fluid milk, fluid half and half, fluid skim milk, concentratedskim milk and fluid cream from the other two departments which itpasteurizes, packages, and distributes along with other processedproducts also received from the same source. The fluid unit is depend-ent for its operations upon the existence of the A and B operations.Approximately 14 employees are employed at present at departmentA; while 42 work at department B and 13 at the fluid operations.Department A has been in operation for 4 years and department Bfor 7 years.The fluid department building was purchased by theEmployer in 1950, but did not commence its present operations untilOctober 1, 19511 The Intervenor has been the collective bargainingrepresentative for the production and maintenance employees of theA and B departments since they began operations, but the status of theemployees in the fluid operations under the single contract coveringthe other 2 departments had not been determined prior to the filingof the instant petition.As noted, the operations of the fluid department are highly inte-grated and dependent upon the remainder of the Employer's business.Job classifications and the type of work done by employees in all oftheWhitewater operations are generally the same, as well as hours,wage rates, and working conditions.A general plant manager exer-cisesultimate supervision over all three operations while a manager,comparable to a foreman, is responsible for direct supervision in eachdepartment.Payroll records for all employees are kept, along withs The three groups are also referred to as "plants."The Employer,however, considersthem to be departments rather than separate units.As the record supports this position,and for purposes of uniformity,we shall refer to the three groups as departments herein.8The fluid department building was purchased in February 1950 and was operated as amilk intake operation until September of that year.operations were then discontinued andthe personnel were transferred to departments A and B.After an unsuccessful attemptto sell the building,itwas equipped with machinery for the fluid operations and newpersonnel were hired to operate the department.215233-53-15 214DECISIONS OF NATIONAL LABOR RELATIONS BOARD -production records, in the main office in department A.4 Seniority for.employees under the present contract is company-wide.Upon the entire record it is patent that the fluid unit is merely a,departmental extension of the Employer's operations.While thedepartments are sometimes referred to as"plants,"this as well as theother factors relied upon by our dissenting colleagues,are largelyillusory 6The proximity of the fluid unit employees to the remainderof the operations,the identical skills, hours,wages,and working con-ditions of employees throughout the entire plant, and the absolutedependence of the fluid department upon the remainder of the opera-tions all point unmistakably to the departmental category into whichthe fluid unit falls.There is no evidence here of the existence of self-contained and separate plants entitled to self-determination on theissue of inclusion in a broader uniteOn the contrary,the location ofthe departments,the integration of functions and operations,the com-munity of skills and working conditions,and the bargaining historyconforming to a company-wide pattern require a finding that a unitrestricted to employees of the fluid department is not appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act .7 Accordingly,we shall dismiss the petition.8OrderIT Is HEREBY ORDEREDthat the petition filed in this case be, and ithereby is, dismissed.MEMBERSHOUSTON and STYLES, dissenting :Unlike our colleagues, we would direct an election among the pro-duction and maintenance employees at the fluid plant to determinewhether they wish to function separatelyor asa part of the existingtwo-plant unit.4Apparently because of the necessity for extensive record keeping in the milk business,duplicate records are maintained in department B and the fluid department While theoriginals are kept and the factory accounting is done in the main office.There is onlyone labor payroll account but separate records are maintained for each department pay-roll.The individual managers initiate hiring and may recommend discharges but thepersonnel records are maintained in the main office.5 The casual description of the operational units as either"departments"or "plants,"of course,is not determinativeof their actual status.As noted by our dissenting col-leagues, the addition of the fluid operations merely constituted a broadening of theEmployer's basic operations with an extension of the same skills, working conditions,and compensation.The short time the fluid unit has been inoperation, moreover,offersno basis upon which to find absence of interchange.The abovefacts, however, pointclearly to theinterchangeability of the employees as does thefact thattwo employeeswere permanently transferred to the fluid operations when they began.6 The casesnoted byour dissenting colleagues all concernplants witha substantialgeographical separation,from other plants which,in many instances,perform completemanufacturing operations independently of other installations of the employer concerned.7SeeRiegelPaperCorporation,96 NLRB 779,and cases cited therein.g ThePetitioner advised theBoard, following hearing in this case,that it requestedpermission to amend its petition to include all three departmentsin the eventthe Boardfound a separate unit inappropriate.As the Petitioner's showingof interestis insuffi-cient to sustain a petition for the larger unit,the Petitioner's request must be denied. HAWTHORNE-MELLODY FARMS, DAIRY OFWISCONSIN,INC.215,We would have thought that, by now, it was well established thatthe Board normally adheres to the practice of permitting new-em-ployees at a new plant a voice in the determination of whether or notthey shall be separately represented apart from employees at theiremployer's other plants .9Yet, our colleagues of the majority havetemporized with this practice in this case by the simple expedient ofavoiding the use of the term plant for each of the three operationsinvolved and substituting therefor the term "department."Thissemanticapproach, however, fails to explain away the facts that each"department" hasa plant manager,answerable to the Employer'sgeneral manager; that eachplant managerhas authority to do his ownhiring and discharging; and that each "department" has its own of-fice, keeps its own production records, has its separate payroll, and islocated in a separate building.Moreover, strongly illustrative of the,plant-like character of these "departments" is the fact that "depart-ment" B constituted the sole operation of the Employer for at least3 years before "department" A was started.Nor is there any warrant for the conclusion that the integrationand interdependence of these plants warrant a deviationfrom es-tablished practice.While it is true that products from plants A and Bfind their way to the fluid plant for pasteurizing, packaging, and dis-tribution, it is not contended that the fluid milk plant is constitutedprimarily of operations formerly performed at plants A and B, noris it argued that a disruption of operations at the fluid plant wouldprevent operations at the other two plants.Rather does it appearthat the Employer has, by the addition of the fluid plant, broadenedthe scope of its operations.And while the employees at the fluidplant are in classifications generally similar to those at the other twoplants, and havesimilar wages,hours, and working conditions, thereis no evidence of employee interchange. In addition, we find con-siderable evidence of plant autonomy in the separate immediate super-vision, payrolls, offices, production records, and location, mentionedabove 10Accordingly, as the employees sought are new employees at a newplant, only recently put into operation, as the degree of integrationdoes not preclude separate representation for these employees, and asthere is a bargaining history indicating that the other two plants mayconstitute a separate unit," we believe that to dismiss the petition is*ThatcherGlassManufacturing Company,97NLRB238;Brown Equipment & Manu-facturing Co.,Inc.,93NLRB 1258;Sinclair Refinery Company,92 NLRB643;SylvaniaElectrio ProductsInc.,87 NLRB597.In the last cited case the Boardpointed out thata separate election should be conducted in such circumstances, even where there is nodispute asto themore inclusive unit.'Thatcher Glass Manufacturing Co., supra.11SouthwestTruck BodyCompany,93NLRB 1341. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDto render forfeit the rights of these employees to a voice in determiningtheir bargaining representative.We would therefore process thepetition to an election.A.O.SMITH CORPORATION OF TEXASan'dHOUSTON METAL TRADESCOUNCIL, AFL, PETITIONER.Case No. 39-RC-405.May 20,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Charles Y. Latimer, hearingofficer.The hearing officer's rulings made at the hearingare free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its power in connection with thiscaseto a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:1The Petitioner seeks to sever, in the face of a history of collectivebargaining for a production and maintenance unit, a group consistingof all nonsupervisorymaintenancedepartment employees,excludingelectriciansalready represented in a separate craft unit by anotherunion.Alternatively the Petitioner would representas a single unitall nonsupervisory employees in the machine shop and mechanicalmaintenance departments.2The Employer and the Intervenor, Local4446, United Steelworkers of America, CIO, contend that both pro-posed units are inappropriate upon the grounds (1) that either unitwould constitute a heterogeneous grouping of multicraft and unskilledemployees; (2) that the history of bargaining for a production andmaintenance unit precludes the severance of a departmental unit; (3)that equally skilled craftsmen are employed in the production de-3 In view of our finding as to the unit issue in this case,we deem it unnecessary to ruleon the Employer's and Intervenor's contentionthat theircurrentcontractconstitutes abar to the proceeding.SeeCapitolChairCompany,Inc.,91 NLRB 1a74.8 Either alternativegroup wouldinclude in addition to machinists, machine repairmenand their helpers, employees classified as pipefitters,welders, oilers,pumpoperators, chip-men, janitors,sweepers,and laborers.99 NLRB No. 51.